Title: To James Madison from Abraham Hunt, 9 July 1790
From: Hunt, Abraham
To: Madison, James


Respected Sir
Boston 9th July 1790.
Although I have not the honor of being personally Known to you, I flatter myself that you will pardon the Liberty I have taken in Soliceting your countenance to a Petition on my behalf, which is lodged with Mr Ames of Massachusetts to forward to Congress.
At so early a period as the Dawn of the late Contest, I left Boston, and became a Voluntary exile from the place of my Nativety, rather than dwell in the tents of Slavery for a Moment, my Property, my All (the poor Man values his mite equevalent to the abundance of the Rich,) was left behind, and to the Amt of 400 Dollars Specie Seized upon by the British for which have obtained no kind of Compensation, ei[t]her from friends, or Enemies.
In may 1775. I entred the service of my Country, & there faithfully continued till August 1780. upwards of five Years. Those Officers, who came in at this period, and only Served 3 Years, have had 5 Years full Pay Granted. Had I been deranged for any mal Conduct, the present request would have been madness. The most honorable testamonials evince that my Character was unimpeached, and that accumulated distresses of domestic nature, the unsupplied Wants of a large Family obliged me to quit the field.
Those debts, which Indigence slowly contracted, whilste Virtue Stood the Contest, are now falling upon me with the accumulated weight of long delayed Payment, and that Arm which Supported the Common Cause, must Soon wither from the general society, for want of being held up by Justice.
To so an able an Advocate for the Oppressd to the delight of Suffering poverty, & the soldiers Friend, I cheerfully commend my Cause, persuaded of a truth, that whether the prayer of the petition is granted or not, that I shall be one amid the thousands of freeborn Soldiers but too hardly dealt with, who rise up & call Maddison Blessed. I am Sir with profound Respect Your Obedient Servant
Abraham Hunt.
